PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed. The district court correctly determined that it lacked subject matter jurisdiction to review appellant’s challenge to the United States Court of Appeals for the Federal Circuit’s rejection of appellant’s attempt to appeal from a decision by the United States District Court for the Eastern District of New York. See Marin v. Suter, 956 F.2d 339, 340 (D.C.Cir.1992).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after *127resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.